Citation Nr: 1824234	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-34 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 100 percent disabling from prior to June 1, 2010 and 70 percent disabling thereafter. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge in his substantive appeal.  The Veteran was scheduled to testify at a Board hearing in August 2016, but did not appear.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2017).

In an October 2014 rating decision, the RO increased the Veteran's evaluation for PTSD to 100 percent, effective January 23, 2010, for hospitalization over 21 days.  As of June 1, 2010, the Veteran's PTSD was assigned a 70 percent rating.  As a 100 percent rating is the maximum payable, the period prior to June 1, 2010 is not for consideration in this appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Since June 1, 2010, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in the areas of work, family relations, and mood, but has not been productive of total social and occupational impairment.

2.  The Veteran's PTSD alone has precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Since June 1, 2010, the criteria for a rating in excess of 70 percent for service-connected PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU, based solely on PTSD, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating - PTSD 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.   
38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

Since June 1, 2010, the Veteran's PTSD is rated as 70 percent disabling under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant rating criteria are set forth below.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Turning to the relevant evidence, the Board finds that the Veteran's symptoms did not nearly approximate the total occupational and social impairment required for a 100 percent rating at any time since June 1, 2010.  

The March 2011 examiner did not note that the Veteran's symptoms cause total occupational and social impairment, and in fact opined that the Veteran had moderately severe symptoms with moderate impairment in social and occupational functioning.  Moreover, the medical treatment of record does not reflect that the Veteran has demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  Persistent delusions or hallucinations have not been shown, nor has that Veteran been shown to have gross impairment in thought processes or communication, inappropriate behavior, an inability to perform activities of daily living, or any of the other markers of total occupational and social impairment due to his service-connected PTSD.  The evidence also did not reflect that the Veteran has disorientation to time or place, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living, or memory loss for names of close relatives, own occupation, or own name.  As such, the Board concludes that since June 1, 2010 the evidence of record does not support a rating of 100 percent - the highest disability evaluation available.

Regarding occupational impairment, the Board acknowledges that the Veteran has not worked since April 1987 and that some degree of occupational impairment due to his PTSD is clearly evidenced by the record.  Indeed, the Board is granting entitlement to a TDIU, effective June 1, 2010, herein.  However, a finding that the Veteran's service-connected PTSD causes some degree of occupational impairment does not necessitate a finding of total occupational and social impairment as characterized in the General Rating Formula.  Here, there is simply not a showing of psychiatric symptoms that are of similar duration, frequency, and severity that would warrant finding that the Veteran is totally occupationally and socially impaired.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

As such, the Board finds that a rating in excess of 70 percent for the Veteran's PTSD is not warranted.  Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  The Board has considered the applicability of the benefit of the doubt doctrine in reaching these conclusions.  However, to the extent that the Veteran's claim for an increased rating for PTSD is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that currently assigned.  See 38 U.S.C. § 5107 (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
 
TDIU

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  Since June 1, 2010, the Veteran has met the percentage requirements for a TDIU, as the Veteran had one service-connected disability (PTSD) rated at 60 percent or more.  

The remaining question is whether the Veteran's service-connected PTSD precludes him from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  For a veteran to prevail on a TDIU claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  The United States Court of Appeals for the Federal Circuit held that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Federal Circuit's decision in Geib governs the adjudication of this appeal.  See Chisem v. Brown, 8 Vet. App. 374, 375 (1995). 
 
In an April 2011 TDIU application, the Veteran reported that he became too disabled to work in April 1987.  He last worked as a security guard from July 1976 to April 1987 and left his job due to PTSD. He completed one year of high school before earning his GED.  The Veteran reported that he applied for work as a truck driver and security guard in 2011 but was denied employment.  See also May 2015 and November 2016 TDIU applications. 

At a March 2011 VA examination, the examiner observed that the Veteran had intact attention, despite a depressed mood and flat affect.  The Veteran endorsed panic episodes once to twice per week, nightmares, and chronic sleep impairment.  The Veteran also reported that he attended outpatient therapy for Transitional housing but liked to stay to himself because he felt paranoid around others.  The examiner opined that the Veteran's PTSD is moderately severe and caused moderate impairment in social and occupational functioning.  She concluded that the Veteran's PTSD did not preclude him from securing and maintaining substantially gainful employment, sedentary or physical. 

Conversely, cumulative VA treatment records during the appellate period reflect that the Veteran has reported feelings of paranoia, delusions, nightmares, and difficulty with crowds.  The Veteran also reported that he wanted to learn basic skills such as learning to socialize with others and basic computer skills, but therapy notes indicate he made minimal progress with these goals. Throughout the appellate period, the Veteran experienced chronic homelessness for various years and had difficulty maintaining a home.  Intake assessments also document that the Veteran has difficulty with spelling, writing, and mathematics. 

Resolving all doubt in the Veteran's favor, the Board finds that since June 1, 2010, the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD alone.  Given his lack of recent work history, education, and the nature of his service-connected disability, the evidence suggests that he would be incapable of performing the acts required for employment.  See Van Hoose, 4 Vet. App. at 363.  It is unlikely that he would find a work environment that would require a person with minimal jobs skills and allow the Veteran to be socially isolated or miss multiple days due to his chronic sleep impairment, depressed mood, or feelings of paranoia.  To the extent that the March 2011 VA examiner determined that the Veteran was capable of working, the Board notes that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib, 733 F.3d.  

Accordingly, the Board finds that the evidence is at least in equipoise with respect to the issue of whether the Veteran is unemployable due to the effects of his PTSD.  As such, TDIU due to service-connected PTSD is granted.  


ORDER

An initial rating in excess of 70 percent for PTSD since June 1, 2010 is denied. 

A TDIU due to service-connected PTSD is granted. 



____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


